Warren E. Burger: We will hear arguments next in 75-246, United States against Hopkins. Mr. Reich, you may proceed whenever you are ready.
Robert B. Reich: Mr. Chief Justice and may it please the Court. This case is here on writ of certiorari to the Court of Claims. After the government’s petition was filed in this case by leave of these Courts, the claimant’s widow was substituted as respondent before this Court and for simplicity sake when I refer to the respondent I shall be referring to the claimant. Respondent was discharged from his position of civilian employment with the Army and Air Force Exchange Service for alleged acts of misconduct incompatible with his continued employment. That discharge was sustained on administrative appeal. Respondent then commenced this suit against the United States in the Court of Claims, alleging that the discharge and the subsequent administrative appeal violated applicable Exchange Service Regulations than in effect. That was also a breach of his contract of employment with the Exchange Service and that he was also thereby denied due process. He sought back pay and allowances and he asserted jurisdiction under the Tucker Act. The Court of Claims denied the government’s motion to dismiss for lack of jurisdiction. The Court acknowledged that prior to 1970, it had no jurisdiction over such claims, but the Court held that the 1970 amendment to the Tucker Act which provides that a contract expressed or implied with the Exchange Service shall be deemed a contract with the United States conferred such jurisdiction and the Court reasoned that Exchange Service Employees have a contractual relationship with the Exchange Service. Now, we submit that the Court of Claims was correct only insofar as it acknowledged that it had no jurisdiction over respondent’s non-contractual claims. Congress does not appropriate money to support the Exchange Service and there is no statute or constitutional provision that can fairly be interpreted as mandating compensation for the damage sustained. That is a prerequisite to jurisdiction under the Tucker Act for non-contractual claims as this Court recently acknowledged and held in United States against Testan and Zirilli (ph). But we submit that the Court of Claims misconstrued the 1970 Amendment to the Tucker Act to encompass within its provisions a claim by an Exchange Service employee to back pay for unlawful discharge. First, such claims are not derived form contract. The terms and conditions of employment in the Exchange Service is derived entirely from regulations, duly promulgated under the authority of the Secretaries of the Army and Air Force. Indeed the very terms and conditions that respondent alleged were violated in this case were derived solely from those regulations. Now, respondent asserts in his brief before this Court that those regulations in effect constitute a contract of employment. But those regulations can be and have been unilaterally changed by the Exchange Service, by the Secretaries of the Army and Air Force as the needs of the Army and Air Force require. Indeed, they were changed and modified during the Course of respondent’s employment and they continue to be subject to periodic change and modification and a long line of cases beginning with Butler against Pennsylvania, this Court has held that government employment that is based upon regulations or statutes which unilaterally must be capable of change as public needs require, does not giver rise to contractual rights. Accordingly, the Exchange Service employees like other federal employees, do not have contractual rights against the United States. This conclusion --
William H. Rehnquist: There are certain inconsistencies in your argument Mr. Reich and I think there probably is in your opponent's too. You have to argue that they are not government employees for one purpose and yet they are for another and he has to take just the opposite --
Robert B. Reich: Well, we submit that the term government or Federal employees has no real talismanic significance in this case. Exchange Service employees certainly are federal employees for many purposes. As we pointed out in our brief, Congress has expressly included them within the definition of federal employee for the purposes of the Dual Compensation Act and the Federal Employees Compensation Act. They are federal employees under the Federal Tort Claims Act and many of the rules and regulations are exactly the same as those governing other federal employees. The point is and I think this is the point that the Court of Claims misconstrued that the terms and conditions of employment, because they are derived entirely from regulations, duly authorized and promulgated under the authority of the Secretaries of the Army and Air Force and because they can be and must be capable of unilateral change, indeed they were capable and there were changed in this case, simply do not give rise to contractual rights, whether you term this people federal employees or something else. In terms of the relationship of their employment it is not contractual.
John Paul Stevens: Mr. Reich, can I test that with you for just a moment?
Robert B. Reich: Certainly.
John Paul Stevens: Supposing a person is drafted into the service under the Selected Service Law and he has to serve according to the rules and regulations in effect from time to time. Is his legal relationship to his employer the same as the legal relationship with this employee to his employer?
Robert B. Reich: We would submit --
John Paul Stevens: If the terms could be said unilaterally?
Robert B. Reich: Yes, we would submit Your Honor that if employment is governed by terms and conditions which unilaterally must be subject to change and there is no suggestion in this case that those terms and conditions could not be changed then there is no contractual relationship. Now, I am informed that there is a conflict among the circuits at this particular time with regard to enlistees who actually sign a --
John Paul Stevens: I am not talking about the enlistees. Perhaps, you did not hear my question. The question is whether there is a distinction between the legal relationship of a draftee and a person who voluntarily says to the government I will work on these terms and conditions and such changes that you may make, my regulation although I may quit if I do not like the change. Is that the same relationship that a draftee undertakes?
Robert B. Reich: Your Honor, I am not familiar with the precise --
John Paul Stevens: Is it not an essential ingredient of the relationship between the employer and the employee that the employee has voluntarily agreed to work for the government on those terms and is that not the traditional --
Robert B. Reich: That is --
John Paul Stevens: -- hallmark of a contractual relationship?
Robert B. Reich: The traditional hallmark of a contractual relationship is an agreement to be bound by whatever term and conditions --
John Paul Stevens: Would it be terminated at will?
Robert B. Reich: A contract presumably could be Your Honor, but if one party to a contract and this is established in contract law, if one party to the contract may unilaterally change whatever terms and conditions that are part of that agreement, then it is not deemed a contract or an implied contract. Even an implied contract would not stand up under scrutiny if one of the parties could laterally at anytime change the terms of conditions. It is not merely enough --
John Paul Stevens: Whenever he makes the change, he runs the risk that the employee may say well, the bargain is no longer attractive to me so I will now terminate?
Robert B. Reich: Well, we would not Your Honor call that a contract and --
John Paul Stevens: If it is not a contract what it is?
Robert B. Reich: This would be precisely the same type of employment- relationship that all federal employees as this Court has time again held to which they are subject and that is the rights and obligations of employment derived entirely from rules and regulations and statutes. It is not contractual --
John Paul Stevens: Also, always an element of the relationship that the employee agrees to accept that term?
Robert B. Reich: That agreement presumably would be an element of the relationship, but that we submit would not be enough to --
John Paul Stevens: Then why is it not a contract?
Robert B. Reich: It is not a contract because as this Court has held, well, for instance, Butler against Pennsylvania was one of the first times that this Court actually faced the issue of a government employee asserting that he had contractual rights to whatever agreement he had entered into with the government and at that time this Court said contractual rights are to be distinguished from engagements adapted by the government for the benefit of all which are to be varied or discontinued as the public good shall require and then this Court went on to say, the establishment of contract would arrest necessarily everything like progress or improvement in the government. Now, I do not know what label it is convenient to put upon this government employment relationships, but this Court has held and we think wisely that the appellation contracts simply is inappropriate. Now, the legislative history of the 1970 Amendment to the Tucker Act confirms that Congress did not intend to affect the substantive rights of Exchange Service Employees. Exchange Service Employees are nowhere specifically mentioned in any of the legislative history, any of the reports or debates or hearings, proceeding enactment. The entire focus of Congressional concern in 1970 was upon independent third party contractors and -- I am sorry.
Speaker: Suppliers?
Robert B. Reich: Suppliers of good and services who and there is a repeated cadence in legislative history, a need to put this third party suppliers upon equal footing with those who contracted for goods and services with the rest of the Federal Government and over whose contractual claims the Court of Claims did have jurisdiction. The absence of any express reference to Exchange Service Employees in the legislative history is particularly indicative in light of the fact that there are 100,000 Exchange Service Employees and had Congress intended in 1970 to expose the Federal Treasury to the indeterminately large liabilities that might be represented by the back pay claims of this size of a group, presumably Congress would have address the issue directly but it did not do so. Indeed, whenever prior to 1970, Congress had legislated with respect to the rights or obligations of Exchange Service Employees, it had done so expressly and directly. For instance, it expressly included Exchange Service Employees within the definition of Federal Employees that I mentioned a moment ago. It expressly excluded Exchange Service Employees from the definition of Federal Employees for the purposes of laws administered by the Civil Service Commission, including I might add the Back Pay Act. Now in 1970, had Congress intended to give Exchange Service Employees a back pay remedy, presumably not only would it have addressed the issue directly in the legislation of legislative history, but presumably it would have done it directly by merely amending the Back Pay Act to encompass such claims.
William H. Rehnquist: Mr. Reich, am I right that prior to the enactment of the Back Pay Act, an admitted government employee had no money remedy against the government for a claimed violation of his tenure?
Robert B. Reich: Well, that is not entirely correct Mr. Justice Rehnquist because there were series of cases beginning I believe with United States against Wickersham under which an employee whose emoluments were actually enacted in appropriations by Congress might have an entitlement to back pay under the theory that he had never been lawfully discharged from his employment. But we would point out that in those cases Congress had waived sovereign immunity at least to the extent of creating a substantive right to money. The Public Treasury was exposed by the very nature of the appropriation, but with regard to Exchange Service Employees, where Congress has not appropriated any money to support the Exchange Services that kind of logic obviously would not be sufficient to create a waiver of sovereign immunity.
William H. Rehnquist: But has that not appropriated money here to pay judgments that are rendered by the Court of Claims that it has to be third party contractors under the 19 --?
Robert B. Reich: Yes, the 1970 Amendment does concern itself with Third Party contractors with the Exchange Service. However -- I am sorry.
William H. Rehnquist: Well, if your opponent is right, presumably Congress is likewise prepared to appropriate money to pay judgments for people such as the respondent in this case and then seek reimbursement from the Exchange Service?
Robert B. Reich: But Congress presumably would have said so had it so intended and our point is that first of all these are not contractual relationships and secondly, Congress did not indicate any intention at all within the hearings, debates, or reports proceeding enactment to bring within the ambit of the term contract or contractual relationships. The Claims of Exchange Service Employees, Congressional silence both in the legislative history and also in the language of the resulting enactment can only be taken as an indication that Congress simply did not intend to embrace or encompass Exchange Service Employees claims to back pay for unlawful discharge. As this Court has repeatedly said, particularly within the context of Court of Claims, a waiver of sovereign immunity cannot be implied, but must be unequivocally stated. There has been no such unequivocally statement here. Now, if there are no further questions, I will --
John Paul Stevens: Well, just one question. I think you say the Congress was silent about the problem of the employee Exchange, but did they not cite the Keetz case during the legislative history?
Robert B. Reich: The Keetz case was one of four cases Your Honor that were cited in the legislative history all merely for the proposition or merely as instances where sovereign immunity had barred access to the Court of Claims. Three of the cases, not the Keetz case, but the other three cases involved express contracts for the supply of goods or services. Keetz, you correctly point out, did involve the claim to back pay by an Exchange Service Employee. However, none of these cases were cited on its facts or discussed on its facts. They were merely cited in the legislative history as four instances where sovereign immunity had barred access to the Court of Claims. The Court of Claims in the instant case focused upon the Keetz Case in discerning a Congressional intent to bring Exchange Service Employees within the ambit of the 1970 Amendment, but we think that the mere citation of Keetz without any discussion whatsoever is not sufficient indication that Congress unequivocally intended to waive the sovereign immunity of the United States and to expose the public treasury to the claims of Exchange Service Employees.
John Paul Stevens: Now, we have the same problem with the legislative history that we do with the statute itself that the word “contract” is perhaps ambiguous, I understand your position to the contrary and if the word contract is construed to include the employee-employer relationship then all the references to contractor is in the legislative history are equally ambiguous?
Robert B. Reich: But again Your Honor we –
John Paul Stevens: You are citing four cases in a group one of which is an employee case and the other three are third party?
Robert B. Reich: Well, again we would have to point out that the fact that they are 100,000 Exchange Service Employees, the fact that Congress had expressly legislated with respect to them three or four times prior to 1970 and had expressly excluded them from coverage of laws administered by the Civil Service Commission, including the Back Pay Act would indicate that Congress simply did not intend or focus upon or consider the inclusion of Exchange Service Employees within the waiver of sovereign immunity represented by the 1970 Amendment and again one cornerstone of our argument must be as this Court has repeatedly emphasized, such waivers of sovereign immunity, exposure of the Public Treasury to claims within the Court of Claims simply cannot be implied, but must by unequivocally stated somewhere. If there are no further questions, I will reserve the reminder of my time Your Honor.
Warren E. Burger: Counsel you may proceed whenever you are ready.
Thomas H. McGrail: Mr. Chief Justice and may it please the Court. The brief by the respondent contains three arguments. The first argument is that the respondent had a contractual relationship with the Exchange Service. That the respondent is not within the ambit of the Butler cases. That the record, the history of the exchange services show that the respondent and other Exchange Service Employees are contractual and not federal employees and that will be the argument I will present today. In my brief, however, there were two other arguments, arguments 2 and 3 in which are raised issues, the similar types of the raised by the employee and Testan. The Testan decision by this Court last month rejected those decisions -- those contentions and therefore my arguments 2 and 3 are now moot. However, I would like to emphasize that the Testan case does not detract from the first argument which is a contraction argument and as I will later point out actually strengthens it. I also would like to mention that my arguments 2 and 3 do contain some development of the background of the Exchange Services which development is pertinent to my argument 1, and therefore, I submit respectfully that Court may wish to review arguments 2 and 3 for the purposes of the background facts, but I will not be able to cover them all in oral argument. The ultimate issue here is not necessarily whether this employee and other Exchange Service Employees are in some vague way Federal. The question is whether the Butler principle should be extended to Exchange Service Employees. Butler was decided by this Court in 1850. Of course it held that the government has to be at liberty to change the agents which carry out this function whenever there has been change of policy or change administration or whatever. I submit that Butler is obsolete that that is not the policy now. We now have stability in the Executive Branch. I am not asking the Court to renounce Butler. I am just asking the Court not to extend it to Exchange Service Employees.
Warren E. Burger: (Inaudible) that the Congress has always tended to treat the employees of Exchanges in separate category?
Thomas H. McGrail: Yes Your Honor. It begins with the Constitution, Article 2 Section 2, gives the Congress the part, directs the Congress or rather gives Congress the power to delegate to the Executive the employment of Federal Employees and Congress has done that by statute Section 3101 of Title V of the U.S. Code then has done it very broadly in one sentence. Section 3101, “Each Executive Agency, Militarily Department and the Government of the District of Columbia may employ such number of employees of the various classes recognized by Chapter 51 of this Title as Congress may appropriate fore from year to year.” That is the delegation to the Executive to employ Federal Employees whether they are called federal employees, public officials, or inferior officers as they are refereed to in the Constitution in Article 2, Section 2 that is the delegation.
Warren E. Burger: My question Mr. McGrail went to, what I thought it was (Inaudible) Congress to deal with exchange employees, way different from and separately from the Civil Service generally?
Thomas H. McGrail: Yes, and I am saying Your Honor in response to that the basic statute in which Congress does that is the one I just cited because that statute says that Federal employees are paid out of appropriated funds and Exchange Service Employees are not paid out of appropriated funds. And Mr. Chief Justice that is confirmed in Chapter 51 which is this General Authority to employ, the Section I just quoted, cites there is another limitation and there Chapter 51 covers all civilian employees, all civilian positions employees in the Executive Branch of the government and it says this chapter does not apply to employees whose pay is not wholly from appropriated fund of the United States. So there again Congress has said that federal employees are that only if they are paid by appropriated funds and the Exchange Service Employees are not paid from appropriated funds. The Government counters this with reference to Section 2105(c) and that was the Section in which the definition of employee in Title V. Congress in that Section said that Exchange Services Employees will not be federal employees for the purpose of the Civil Service Laws and then it mentioned one or two exceptions and then as Counsel for the government has stated a moment ago, it has some in other occasions passed statutes whereby certain provisions which govern federal employees are extended to the Exchange Service Employees. But I wish to emphasize whenever that was done. It was done expressly and explicitly by Congress. It was Congress extending the anti-discrimination laws, the safety program laws or whatever may have been involved, they were not too many, it was Congress to extending those to Exchange Service Employees, it was not bringing Exchange Service Employees within the ambit of federal Employee. So Mr. Chief Justice, I believe it is correct. Congress has always treated the Service Employees differently from federal employees, and therefore, they would not be within the Butler Concept.
Warren E. Burger: We will resume there at 10 o’clock in the morning Mr. McGrail.